 fn the Matter of ATLANTICBASIN IRON WORKSandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA,LOCALNo. 13Case No. R-566CERTIFICATION OF REPRESENTATIVESApril 6, 1938On February 18, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.,'The Direction of Election provided thatthe date of the Direction among the production- and maintenanceemployees of the Atlantic Basin IronWorks, herein called theCompany, excluding salaried persons in executive or supervisorypositions and snappers who do not work with tools, and also ex-cluding timekeepers, clerical and office employees, janitors and jani-tresses, draftsmen, and engineering department employees who areengaged in technical or experimental work requiring special train-ing or skill, who were named on the pay rolls of the Companyeither for the week ending June 9, 1937, or for the week endingSeptember 22, 1937, to determine whether they desired to be repre-sented by Industrial Union of Marine and Shipbuilding Workers,of America, Local No. 13, affiliated with the Committee for Indus-trialOrganization, herein called Local 13, or by the AmericanFederation of Labor, herein called the A. F. of L., for the purposesof collective bargaining, or by neither.On February 25, 1938, theBoard issued an Amendment to Direction of Election, which struckfrom the Direction the words "within fifteen (15) days from thedate of this Direction" and substituted therefor the words "withintwenty-five (25) days from the date of this Direction." 2Pursuant to the Direction as amended, an election by secret bal-lot was conducted on March 7, 1938. Full opportunity was accordedto all of the parties to this investigation to participate in the con-duct of the secret ballot and to make challenges.On March 9, 1938,Elinore M. Herrick, Regional Director for the Second Region (NewYork City), acting pursuant to Article III, Section 9, of National15N.L R.B 402.2 5 N. L. R.B. 408.441 442NATIONAL LABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 1, as amended,issued her Intermediate Report Upon Secret Ballot, copies of whichwere duly served upon all parties to the proceeding.As to the balloting and its results the Regional Director reportedas follows :Total number eligible---------------------------------------418Total number of ballots cast--------------------------------279Total number of ballots counted-----------------------------275Total number of votes in favor of Industrial Union of Marineand Shipbuilding Workers of America, Local No. 13, affili-ated with the Committee for Industrial Organization---_--- 236Total number of votes in favor of the American Federationof Labor-------------------------------------------------26Total number of votes for neither organization--------------13Total number of blank ballots-----------------------------0Total number of void ballots--------------------------------3Total number -of challenged ballots-------------------------1Subsequent to the service of the Intermediate Report, MarineLocal No. 277, International Brotherhood of ElectricalWorkers,affiliatedwith the Marine Workers Metal Trades Council, hereincalled Local 277, and Marine Workers Metal Trades District Council,both Councils consisting of unions affiliated with the A. F. of L.,filedprotests objecting to the certification of Local 13.Havingfound that the protests raised no substantial nor material issue, theRegional Director' forwarded the Intermediate Report toWash-ington, D. C.On March 22, 1938, Local 277 filed with the Board in Washingtonobjections to the Intermediate Report, stating that the electriciansand helpers employed by the Company, by virtue of their skill,craftsmanship, and membership in Local 277, constitute a unit appro-priate for the purposes of collective bargaining, and stating thatsuch employees who are members of Local 277 request that they andall other electricians in the employ of the Company eligible to mem-bership in Local 277 be set aside as a distinct unit for such purposes.On the same, date, Local 277 also filed a petition alleging that aquestion had arisen concerning the representation of electricians andhelpers employed by the Company, and requested an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449.-At the hearing before the Trial Examiner on December 15 and 20,1937, the Marine Workers Metal Trades Council, with which Local277 is affiliated, was represented and sought a unit which includedelectricians and helpers, along' with other production and mainte-nance employees of the Company.Under these circumstances, weshall dismiss the petition of Local 277 and overrule its objections tothe Intermediate Report. DECISIONS AND ORDERS443On March 22, 1938, a motion was filed by the A. F. of L. on behalfof Local 277 and other organizations affiliated with the MarineWorkers Metal Trades Council, requesting that the Board make "anaffirmative declaration that the certification made as a result of theelection onMarch 7,1938, does not include employees of subcon-tractors, and that such employeesshallbe represented by the Unionselected by a majority in the appropriate unit". It is clear that theDecision and Direction of Election,issuedby theBoard on February18, 1938, and this Certification of Representatives are limited in theirscope to employees of the Company and do not apply to employeesof subcontractors,under contract with the Company.The motionfiled by the A. F. of L. therefore need not be considered and it ishereby denied.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Industrial Union of Marine andShipbuildingWorkers of America, Local No. 13, affiliated with theCommittee for Industrial Organization, has been designated andselected by a majority of the production and maintenance employeesof-AtlanticBasinIronWorks, Brooklyn, New York, excluding sal-aried persons in executive and supervisory positions and snapperswho do not work with tools, and also excluding timekeepers, clericaland office employees,janitors and janitresses,draftsmen,and engi-neering department employees who are engaged in technical orexperimental work requiring special training or skill,as their repre-sentative for the purposes of collective bargaining,and that, pur-suant to the provisions of Section 9 (a) of the Act,Industrial UnionofMarine and Shipbuilding Workers of America, Local No. 13,affiliatedwith the Committee for Industrial Organization, is theexclusive representative of all such employees for the purposes ofcollectivebargainingin respect to rates of pay, wages,hours ofemployment,and other conditions of employment.